PER CURIAM.
In accordance with the agreement of the parties to this appeal, the trial court modified the parties’ final judgment of dissolution to order that the parties’ daughter would complete her elementary education at a particular school. The appellee/for-mer husband thereafter unilaterally elected to place the daughter in a different school. The appellant/former wife then filed an emergency motion for contempt and requested that the motion be considered at an expedited evidentiary hearing. Although the former wife had alleged a colorable basis for relief, the trial court declined to hold the requested hearing and entered the order under review, an order denying the appellant’s motion, directing the parties to mediate the issue, and granting the appellee the final authority to choose a school should mediation prove unsuccessful.
In refusing to hold an evidentiary hearing, the trial court denied the former wife due process. We accordingly reverse the order under review and remand this case to the trial court with directions that an evidentiary hearing be promptly held.
REVERSED and REMANDED with directions.
ALLEN, PADOVANO and LEWIS, JJ., concur.